Title: Thomas Simpson to the Commissioners, 27 July 1778
From: Simpson, Thomas
To: First Joint Commission at Paris,Adams, John


     
      May it please your Honours
      Brest July 27th. 1778
     
     I wrote you from Nantes that I had arrived there, and was to take my passage for America in the Providence, the 25. Mr. Livingston arriving from Paris informed me that you had appointed him to the command of the Ranger, but on Captain Jones delivering up my parole, you were pleased to honour me with that appointment.
     
     Your Honours letters to Captain Whipple, and Mr. Schweighasser coming to their hands advising them of it, and that I was to obey Captain Whipple’s instructions, he ordered me the 24th to proceed immediately for Brest, to take the command of the Ranger, and to get her ready for sea immediately, with not less than three months provissions on board. Mr. Schweighasser also gave me a letter to his friend here to supply me with every necessary I shou’d want for that purpose. I set out from Nantes the 24th in the evening, and arrived here the 26th. Find the Ship near ready, wanting a few stores, and her bottom to be cleaned for which only a few days will be required. Captain Whipple, and Mr. Schweighasser recommended my entring thirty or forty of the prisoners if possible to serve in the Boston, which I shall endeavour to do, and make no doubt I shall succeed. As soon as possible, shall procure a State of the Ranger in regard to her stores, and forward you. The prizes are not yet sold, Mr. Schweighasser has been kind enough to say, if their value cou’d be nearly ascertained, he will advance the money for the Ships company, which will set every thing on a proper footing.
     I have the pleasure to inform you that your appointment affords the greatest satisfaction to Officers, and men. And am with gratitude for the trust you have been pleased to repose in me Your Honours, most Obedient and very humble Servant.
     
      Thom Simpson
     
    